DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Status of Application
Claims 1-10 are pending. Claims 1 and 6 are the independent claims.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “set the brake pedal position of the vehicle via the brake actuator based on the lookup table to decelerate the vehicle” and this limitation is unclear. From this limitation, it appears that the actual brake pedal is being moved and this does not make sense. Further, when looking in the specification, there are no support for a brake pedal being moved, rather braking is being controlled by the brake box. As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret this as brake control. Appropriate action is required.
Claim 6 is rejected under the same rational as Claim 1.
Claim 3 states “wherein lambda is a tunable parameter, providing closed loop feedback for plant variation and disturbance rejection” and these terms are unclear. When the Office looked into the specification, there is no support to actually what these terms, are, what they entail, or what is being done. In the realm of “Closed loop” systems, plant variations, can just mean process variations, and the Office will interpret this variable as such, any variable. The term disturbance rejection remains unclear as to 
Claim 8 is rejected under the same rational as Claim 3.
Claims 2, 4-5, 7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Simmons et al. (United States Patent Publication 2015/0321671).
With respect to Claim 1: Simmons discloses “A system to control the velocity of a vehicle” [Simmons, ¶ 0003-0010]; 
“the system comprising: a processor” [Simmons, ¶ 0045-0059 and Figure 1]; 
“a velocity sensor in communication with the processor” [Simmons, ¶ 0005 and 0050]; 
Actual) of the vehicle” [Simmons, ¶ 0005 and 0050]; 
“a throttle actuator in communication with the processor” [Simmons, ¶ 0003-0010, 0087, and 0101]; 
“the throttle actuator being configured to control a throttle of the vehicle” [Simmons, ¶ 0003-0010, 0087, and 0101];];
“a brake actuator in communication with the processor” [Simmons, ¶ 0003-0010, 0087, and 0101];]; 
“the brake actuator being configured to control one or more brakes of the vehicle” [Simmons, ¶ 0003-0010, 0087, and 0101];]; 
“a memory in communication with the processor” [Simmons, ¶ 0003-0010 and 0045-0059]; 
“the memory having a lookup table stored within the memory” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5];
“the lookup table listing a plurality of throttle positions and brake pedal positions based on the actual velocity (V Actual) and a target acceleration (A target) of the vehicle” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5];
“and the processor being configured to: receive a target velocity (V Target) and the actual velocity (V Actual)” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5];
“receive the target acceleration (A target)” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5]; 
augmented) based on the target velocity (V Target) and the actual velocity (V Actual)” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5]; 
“set the throttle position of the vehicle via the throttle actuator based on the lookup table to decelerate the vehicle when the augmented acceleration (A augmented) is greater than or equal to a gear acceleration (A gear)” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5];]; 
“and the actual velocity (V Actual) is above a crawl speed” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5]; 
“set the brake pedal position of the vehicle via the brake actuator based on the lookup table to decelerate the vehicle when the augmented acceleration (A augmented)  is less than the gear acceleration (A gear)” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5];
“and the actual velocity (V Actual)” is above the crawl speed” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5];
“set the brake pedal position of the vehicle via the brake actuator based on the lookup table to decelerate when the actual velocity (V Actual) is below the crawl speed” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5].
With respect to Claim 2: Simmons discloses “The system of claim 1, wherein the processor is configured to determine the augmented acceleration (A augmented) based on the target velocity (V Target),  actual velocity (V Actual), and a grade (Ɵ) of a road the vehicle is travelling on” [Simmons, ¶ 0003-0010, 0045-0059 and Figure 5].
Claim 5: Simmons discloses “The system of claim 1, wherein the velocity sensor is a wheel speed sensor” [Simmons, ¶ 0005 and 0050].
With respect to Claims 6-7 and 10: all limitations have been examined with respect to the system in claims 1-2 and 5. The method taught/disclosed in claims 6-7 and 10 can clearly perform on the system of claims 1-2 and 5. Therefore claims 6-7 and 10 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 3-4 and 8-9 are rejected under 35 USC 103 as being unpatentable over Simmons et al. (United States Patent Publication 2015/0321671). 
With respect to Claim 3: While Simmons discloses “The system of claim 1, wherein there is a difference between target and actual velocity’s (which is an acceleration) and the P sin Ɵ is taken into account [Simmons, ¶ 0003-0010, 0045-0059, 0114 and Figure 5]; however Simmons does not specifically state 
AAugmented = ATarget + ʎ (V Target – V Actual) + P sin Ɵ.
Simmons discloses the claimed invention except for the exact formula as stated above. However, Simmons teaches that it is known to use Simmons force calculations [Simmons, ¶ 0114], the differences based on target and actual velocities [Simmons, ¶ 0003-0010 and 0045-0059], and take these into account for the changes needed to change the vehicle control [Simmons, Figure 5]. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to use these known values in a mathematical relationship, as taught by Simmons in order to control a vehicle.  Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle speed control based on measured values, desired values and road grade 
With respect to Claim 4: While Simmons discloses “The system of claim 1, wherein the crawl speed is approximately 10 km/h [Simmons, ¶ 0037], and later that this speed can be any user defined speed [Simmons, ¶ 0003-0010 and 0045-0059], it is the Office’s stance that the recitation of a 6km/h limit is a mere design choice. 
It is the Office's stance that the speed of 6km/h, without any explanation of any well-known benefit or a new and unexpected result of choosing 6km/h over any other speed is a mere design choice. Speed control limits are well known and vehicle systems using speed limits to initiate and control said vehicles are also well known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any speed limit and it would have been obvious and the design choice would have produced predictable results.
With respect to Claims 8-9: all limitations have been examined with respect to the system in claims 3-4. The method taught/disclosed in claims 8-9 can clearly perform on the system of claims 3-4. Therefore claims 8-9 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669